Case 1:20-cv-01181-DCJ-JPM Document 5 Filed 10/06/20 Page 1 of 4 PageID #: 24




                                                                                      a
                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION

 CLIFFORD ABSHIRE, III,                    CIVIL DOCKET NO. 1:20-CV-1181-P
 Plaintiff

 VERSUS                                    JUDGE DAVID C. JOSEPH

 MAILROOM RAYMOND                          MAGISTRATE JUDGE PEREZ-MONTES
 LABORDE CORRECTIONAL
 CENTER, ET AL.,
 Defendants


                               MEMORANDUM ORDER

        Before the Court is a civil rights Complaint under 42 U.S.C. § 1983 filed by pro

se Plaintiff Clifford Abshire, III (#439164) (“Abshire”). Abshire is an inmate in the

custody of the Louisiana Department of Corrections, incarcerated at the Raymond

Laborde Correctional Center (“RLCC”) in Cottonport, Louisiana. Abshire complains

about the mailroom policies at RLCC and alleges that some Defendants have

retaliated against him.

        Because Abshire does not provide sufficient allegations regarding the factual

basis or nature of his claim, he must AMEND the Complaint (ECF No. 1).

I.      Background

        Abshire alleges that he attempted to mail out four letters in one day to the

“NCI/NIH,” the “Office of Civil Rights,” the “Commission on Civil Rights,” and the

Louisiana Board of Ethics. ECF No. 1-2 at 1. Abshire states that Lt. Mitchell refused

to mail the letters because they were “not identifiable as legal [mail].” ECF No. 1-2

at 1.
Case 1:20-cv-01181-DCJ-JPM Document 5 Filed 10/06/20 Page 2 of 4 PageID #: 25




      Abshire also concludes that he is being retaliated against by Assistant Warden

Longino and Lt. Mitchell. ECF No. 1 at 4.

II.   Instructions to Amend

      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a short

and plain statement of the claim showing that the pleader is entitled to relief. Fed.

R. Civ. P. 8(a)(2). The pleading standard Rule 8 announces does not require “detailed

factual allegations,” but demands more than an “unadorned, the-defendant-

unlawfully-harmed-me accusation.”      Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009)

(citations omitted). A pleading that offers “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action will not do.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007).

      To state a valid § 1983 claim for retaliation, a prisoner must allege: (1) a

specific constitutional right; (2) the defendant’s intent to retaliate against the

prisoner for his or her exercise of that right; (3) a retaliatory adverse act; and (4)

causation. Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999) (citing McDonald

v. Stewart, 132 F.3d 225, 231 (5th Cir. 1998)). An inmate must allege more than his

personal belief that he is the victim of retaliation. See Johnson v. Rodriguez, 110

F.3d 299, 310 (5th Cir. 1997) (citation omitted). “The inmate must produce direct

evidence of motivation or, the more probable scenario, ‘allege a chronology of events

from which retaliation may plausibly be inferred.’” Jones, 188 F.3d at 325 (citations

omitted).   Abshire must amend his Complaint to provide factual allegations to

support his claim of retaliation by both Defendants Longingo and Mitchell.



                                          2
Case 1:20-cv-01181-DCJ-JPM Document 5 Filed 10/06/20 Page 3 of 4 PageID #: 26




       Abshire must also state whether he is pursuing a claim for the violation of his

First Amendment rights. To support a First Amendment claim for the violation of

the right to access the courts or communicate through mail, a prisoner must allege

that his access to the courts has been affected or that his mail has been censored. See

Boydston v. Blankenship, 3:14-CV-1482-M, 2014 WL 2980760, at *1 (N.D. Tex. June

11, 2014), report and recommendation adopted, 2014 WL 2980915 (N.D. Tex. July 2,

2014) (citing Brewer v. Wilkerson, 3 F.3d 816, 819 (5th Cir. 1993) (finding allegation

that mail was opened and inspected outside inmate’s presence did not state a

cognizable claim without additional claim that such practice affected inmate’s ability

to transmit documents or allegation that mail had been censored)). Abshire must

clarify the nature of his claim and amend his Complaint accordingly.

III.   Conclusion

       Because Abshire does not provide sufficient allegations regarding the factual

basis or nature of his claim, IT IS ORDERED that Abshire AMEND his Complaint

(ECF    No. 1) within thirty (30) days of the filing of this Order to provide the

information outlined above.

       Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure.

       Abshire is further required to notify the Court of any change in his address

under Rule 41.3 of the Local Rules for the Western District of Louisiana.




                                           3
Case 1:20-cv-01181-DCJ-JPM Document 5 Filed 10/06/20 Page 4 of 4 PageID #: 27




      SIGNED on October 6, 2020.



                                   __________________________________________
                                   JOSEPH H.L. PEREZ-MONTES
                                   UNITED STATES MAGISTRATE JUDGE




                                     4
